Name: 92/609/EEC: Council Decision of 7 December 1992 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community and the Republic of Hungary amending the exchange of letters concerning transit and replacing the exchanges of letters on land transport infrastructure, signed in Brussels om 16 December 1991
 Type: Decision
 Subject Matter: land transport;  organisation of transport;  transport policy;  European construction;  Europe
 Date Published: 1992-12-31

 Avis juridique important|31992D060992/609/EEC: Council Decision of 7 December 1992 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community and the Republic of Hungary amending the exchange of letters concerning transit and replacing the exchanges of letters on land transport infrastructure, signed in Brussels om 16 December 1991 Official Journal L 407 , 31/12/1992 P. 0047 - 0047 Finnish special edition: Chapter 7 Volume 4 P. 0153 Swedish special edition: Chapter 7 Volume 4 P. 0153 COUNCIL DECISION of 7 December 1992 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community and the Republic of Hungary amending the exchange of letters concerning transit and replacing the exchanges of letters on land transport infrastructure, signed in Brussels on 16 December 1991 (92/609/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal of the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the exchange of letters between the European Economic Community and the Republic of Hungary on transit should be amended and the exchanges of letters between the European Economic Community and the Republic of Hungary on land transport infrastructure, signed in Brussels on 16 December 1991 at the same time as the Europe Agreement and the Interim Agreement, should be replaced; Whereas the Agreements in the form of exchanges of letters negotiated to this end should be approved, HAS DECIDED AS FOLLOWS: Article 1The Agreements in the form of exchanges of letters between the European Economic Community and the Republic of Hungary amending the exchange of letters on transit and replacing the exchanges of letters on land transport infrastructure signed in Brussels on 16 December 1991 are hereby approved on behalf of the Community. The texts of the Agreements in the form of exchanges of letters are attached to this Decision. Article 2The President of the Council shall give the notification provided for in the Agreements. Done at Brussels, 7 December 1992. For the CouncilThe PresidentD. HURD(1) OJ N ° C 337, 21. 12. 1992. (2) OJ N ° C 313, 30. 11. 1992, p. 18.